Citation Nr: 1413532	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for right knee disability and, if so, whether service connection may be granted.

2.  Whether new and material evidence has been presented to reopen a service connection claim for left knee disability and, if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the claims.  

The Veteran testified before the undersigned Veteran Law Judge at the RO in January 2012.  The Board notes that the RO reopened the Veteran's claims of entitlement to service connection for bilateral knee disabilities and denied them on the merits in the December 2010 supplemental statement of the case.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  A Board decision issued in March 2009 denied service connection for right and left knee disabilities.

2.  The evidence received since the March 2009 Board decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's claims.

3.  The Veteran's right knee disability, diagnosed as ligament strain and degenerative joint disease (DJD), had its onset in service.  

4.  The Veteran's left knee disability, diagnosed as ligament strain, chronically torn ACL, and DJD, had its onset in service.  

CONCLUSIONS OF LAW

1.  The March 2009 Board decision that denied service connection for right knee disability is final.  38 U.S.C.A. §§ 7103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

2.  The March 2009 Board decision that denied service connection for left knee disability is final.  38 U.S.C.A. §§ 7103(a) (West 2002); 38 C.F.R. § 20.1100 (2013).

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  Right knee ligament strain and DJD, was incurred in service.  38 U.S.C.A. §§ 1111, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

6.  Left knee ligament strain, chronically torn ACL, and DJD, was incurred in service.  38 U.S.C.A. §§ 1111, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The March 2009 Board decision that denied service connection for right and left knee disabilities is final.  38 U.S.C.A. §§ 7103(a); 38 C.F.R. § 20.1100.  Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2002).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A May 2010 letter from private orthopedist Dr. A contains a statement not previously submitted to agency decisionmakers that raises a reasonable possibility of substantiating the claims and is therefore new and material.  Shade, 24 Vet. App. at 118.  The Board reopens the Veteran's claims of entitlement to service connection for right and left knee disabilities for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  No knee disability or symptoms were noted at entrance into service and no clear or unmistakable evidence demonstrates that a right or left knee injury or disease existed prior to service.  Thus, the Veteran is presumed sound on entry to service with respect to his knees.

Service treatment records (STRs) show repeated bilateral knee complaints and treatment in service, including diagnosis of Osgood-Schlatter's disease.  The Veteran has competently reported a history of recurrent bilateral knee pain and "knots" that began in service and have continued to the present.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's reports of chronic symptoms since service are internally consistent and there is no affirmative evidence that the Veteran is not credible; thus the Board finds the reports credible.  

The Veteran has current diagnoses of right and left knee ligament strain, chronically torn ACL of the left knee, chronic bilateral knee pain, and bilateral degenerative joint disease (DJD).  The May 2010 letter from Dr. A states that, after review of his medical records and based on his own treatment of the Veteran, it is more likely that "his knee problems began soon after his entering into boot camp."  Dr. A noted that the Veteran's entrance documentation shows no previous complaints or prior injuries to his knees.  The Board finds this opinion to be probative, as it is based on examination and review of the medical records and supported by a clear rationale that cites to supporting facts in the record.  Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The record contains two negative nexus opinions from VA examiners who conducted examinations of the Veteran in June 2007 and September 2010.  The 2007 VA examiner's opinion is based on the conclusion that the Veteran's knee problems pre-existed service, which is contrary to the Board's findings herein and is therefore not probative.  The 2010 VA examiner's opinion relies on the absence of corroborating medical evidence of knee symptoms between 1980 and 2000, despite the fact that the Veteran competently and credibly reported chronic knee pain for 20 years.  The mere fact that the Veteran's assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The VA examiner fails to explain why he disregards the Veteran's competent and credible reports of recurrent knee symptoms since service.  Therefore, his opinion is not probative.  

The probative medical evidence supports a finding that the Veteran's current bilateral knee disabilities are related to service.  As such, service connection is warranted


ORDER

New and material evidence to reopen a claim of service connection for right knee disability has been presented; to this extent, the appeal is granted.

Service connection for right knee ligament strain and DJD, is granted.

New and material evidence to reopen a claim of service connection for left knee disability has been presented; to this extent, the appeal is granted.

Service connection for left knee ligament strain, chronically torn ACL, and DJD, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


